Interini , Decision. #1496

.aurae or SBAW
In Visa Petition Proceedings
NYC-N--17649
Decided by District Director May 98, 1985
Since the term "of distinguished merit and ability" implies preeminence in the
gad of endeavor, nonfmmtrant classification under section 101(a) (15) (Et)
(1), Immigration and Nationality Act, for a singer-performer for a television
show, is denied an 18-year-old beneficiary who was unknown as a performer
a year ago; who has no record of extensive performances; whose recording
successes are few in number; while one of her recordings has reached the
pinnacle of success in Great Britain, their popularity has been Strictly
ephemeral; the supporting documentation, consisting of 20 clippings from
publications, is essentially biographical, offering virtually no critical appraisal of her performances or talents; the proposed salary for the work involved,
which does not include transportation and incidental expenses, would scarcely defray first-class transportation; and, in addition, an advisory opinion of
the American Federation of Televiskin and Radio Artists concludes the
beneficiary falls far short Of being of distinguished merit and ability.
-

A petition by Sullivan Productions, Incorporated, 524 West 57th
Street, New York, New -York, was submitted on May 19, 1965, to
accord Sandie Shaw, an 18-year-old native and citizen of Great
Britain, classification under section 101(a) (15) (H) (1) of the IMmigration and Nationality Act. The services of the beneficiary are
sought as a singer-performer for the Al Hirt Television Show.
The provisions of sections 101(a) (15) (H) (i) and 101(a) (15) . (H)
(ii) of the Act, which are applicable and to which reference will be
made, are quoted below:
Section 101(a) (15) the term "Immigrant" means every alien except an
alien who is within one of the following classes of nonimmigrant aliens—.
(B) an alien having a residence in a foreign country which he has• no intention of abandoning (i) who is of distinguished merit and ability and who is
coming temporarily to the United States to perform temporary - services of an
exceptional nature requiring such merit and ability; or (ii) who is homing
temporarily to the United States to perform other temporary services or labor,
if unemployed persons capable of performing such service or labor cannot be
found in this country.

277

Interim Decision #1496
A prior -petition to accord the beneficiary classification under sec-

101(a) (1009 (i) of the Act was submitted by the Hullabaloo
Company, New York, New York, on March- 26, 1965. Her services
were sought as a performer to sing popular British songs on the Hullabaloo Television Show. The beneficiary was to receive $1500 for
one performance.
The documentation submitted in support of the earlier petition
included a letter by Mike Maitland of Warner Brothers Records,
Incorporated, Burbank, California, stating the beneficiary is destined
to become an important record artist in the United States, and statements by the General News Editor of Husk Business magazine and
the Music Editor of Billboard magazine indicating the beneficiary to
be among the top English recording stars and a singer and performer
of distinguished merit and exceptional ability. Also furnished were
various record popularity tables. During the week ending October
31, 1964, the beneficiary's recording of "Always Something There to
Remind Me" was in the number one position in Great Britain. An
article appearing in the London Daily Mail of October 23, 1964, was
submitted indicating the beneficiary to have been awarded a silver
disc to commemorate the sueesss of this recording.
It is the policy of this Service, in the course of processing petitions
of this' nature, to request relating organizations and associations or
outstanding individuals in their respective fields to provide advisory
opinions regarding the qualifications, skills, or talents of the various
beneficiaries. The Assistant Executive Secretary of the American
Federation of Television and Radio Artists informed this office on.
April 7, 1965, that, in his opinion, the beneficiary is not a distinguished performer. He also advised.that the services to be performed
did. not appear to be exceptional hi nature and further asserfed that
her recordings were neither exceptional nor outstanding
. While the desires of unions to ban or limit the employment of foreign entertainers utilized to the . detriment of unemployed American
performers is appreciated, the opinions of such organizations must be
gives solne weight because of their pertinency in matters involving an
assessment of the merit and availability of performers in areas in
which they are of necessity experienced and knowledgeable.
It was toncluded that the evidence of record failed to establish that
the beneficiary is a person of distinguished merit and ability within
the contemplation of section 101(a) (15) (H) (i) of the Immigration
tion

and Nationality Act. On April 7, 1965, accordingly, the petition by

the Hullabaloo Company in behalf of Miss Shaw was denied.
A petition to accord Miss Shaw classification under section 101(a)
(16) (H) (ii) of the Act was submitted on May 24, 1965, by Puritan
278

-Interim Decision #1496
Fashions, Incorporated, New York, New York. Her cervices as a
character singer are needed by that organization. to perform. "rock
and roll" songs at a prilate showing of Rnglish fashions on June 2,
.1965, in WASP York City. The petitioner desires to utilize the service ,
associated with a certain style of clothing.. A "Sandie Shaw'.' line of
dresses will be introduced at the showing. The beneficiary is to
receive a salary of $1000 for one evening's work. A clearance order
from the Bureau of Employment Security certifying that qualified,
wbrkers are not available for referral to the employer was submitted.
The petition was approved on May 21, 1965.
Sullivan Productions, Incorporated, desires the services- of .Miss
Shaw as a singer and performer for a three-day period; including
rehearsals. The salary to be received by the beneficiary is $750.. She
will not receive additimial remuneration to cover travel -costs or incidental expenses. The videotape is slated to be recorded on June 2,
1905, and aired DR August 7, 1965.
Twenty-six clippings were submitted in support of the instant petition. .This material consists of items pertaining to the beneficiary,
ranging, from very brief notices of performance to feature-length
articles. Almost all are from British publications. Many of the clippings are minutia or essentially biographical items offering so little
specific information with respect to the beneficiary's performances or
serious critical appraisal of her talents as to be virtually immaterial.
Such items, devoted primarily to accounts of interviews held with the
beneficiary and stories of how she entered the entertainment field,
merely tend:to.establish a certain degree of popularity or notoriety.
Other items pertain to the beneficiary's success as a recording artist
and are similar to those submitted by the Hullabaloo Company. One
of Miss Shaw's recordings is again:seen to have occupied the number
one position in British record rating charts for a brief period. in October 1964. Since that time, she has made only a small number of
recordings and although.they have had a measure of success, none has
been rated at or near the number one position. Charts based upon.
United States sales do not indicate that any of -the beneficiary's
recordings ever placed near the "top ten."
The clippings are generally vague and do not offer any substantive
information pertaining to the beneficiary's experience as a performing artist. There are no concert reviews. No evidence is contained
therein relating to any professional .education or training she may
have had Many items relate to the beneficiary's rather unique style
of performing barefooted. The Bournemouth, Times 'of • March 5,
270

ofMksShawbecui.lknowthefdasion.

Interim Decision #1496 '
1965; states: "Intriguing as her voice is, it's her feet that have also
helped her gain recognition."

On May- 20, 1965, the American Federation of Television and Radio
Artists was informed of the current petition, appraised of the nature
of the supporting documentation, and requested to furnish an advisory opinion as to whether the beneficiary may be considered a performer of distinguished merit and ability. An opinion was also
solicited as to whether the duties to be performed require such a person. A letter dated. May 26, 1965, from the Assistant Executive Secretary of that organization was received which concludes that the
beneficiary falls far short of being of distinguished merit and ability
as those terms are usually defined. The letter states that her songs
were never very popular in the United. States but omits mention of
their popularity abroad. There is no opinion as to whether or not the
duties to be performed are exceptional in nature. This Service does
not dispute that at least one of the beneficiary's songs was, indeed, a

"hit" abroad.
It is held that the term "distinguished merit and ability" implies a
degree of skill and recognition substantially- above_ that ordinarily

encountered, to the extent that a person so described is preeminent in
his field of endeavor. This Service is charged with the responsibility
of determining whether or not a beneficiary meets this statutory requirement. On the other hand, the burden of proving that an entertainer possesses the necessary distinguished merit and ability and is to
perform services of an exceptional nature, as required by law, rests
upon the person or 'organization desiring to bring the alien to. the

United States. It is recognized that such determinations often lead to
controversey—professional contort and drama critics and book reviewers are seldom in total agreement. Very often completely divergent opinions pert ining to the same event axe authored by the
"experts." Among the criteria which may be applied in assessing
such intangibles as "distinguished merit and ability" are expert opinions, including critical reviews, popularity, box office appeal, sales of
records, and contractual arrangements, including remuneration.
While it is appreciated that sometimes the Service's decision is not
accepted without some disagreement by the parties affected, it must
be borne in mind that the issue involved is one where reasonable men
can differ in judgement.
The evidence of record shows that barely one year ago the beneficiary was unknown as a. performer. The praises and accolades contained in the clippings are not significantly different from those used

to describe any vocalist with a modest amount of success. There is no
record of extensive performance as she is in the relative infancy of
280.

Interim .Decision 4# 1496
her career. The beneficiary's recording successes are few in number
and cannot yet be considered to establish a degree of skill setting her
apart from the many others who have attained similar renown.
While on of her songs has reached the pinnacle of success in Britain,
their popularity has been strictly ephemeral, as is characteristic of
most songs, and even performers, in this idiom. The May 21, 1965
issue of Time magazine, for example, includes a -very comprehensive
survey of the "rock and roll" situation. Apropos of the short-lived
popularity of perforMers in this field is the following quotation from
this article : "Jan and Dean ('rock and roll' singers) have endured at
least until next week, which is unique in a market -where one-hit-andforever-miss performances are the rule rather than the exception."
The evidence considered in toto falls short of establishing that she has
the "distinguished merit and ability" contemplated by the statute.
It is noted, moreover, that a star of the caliber contemplated by this
section of the statute would ordinarily be expected to receive a much
higher salary than the $750 offered the beneficiary, for the amount of
work involved. This is especially the case when transpottation and II
incidental expenses are not included. Even if the beneficiary were to
travel "economy" class, the cost of transportation alone would amount
to almost $500, leaving barely $260 as her stipend. First class transportation Would virtually exhaust her proposed salary. The petitioning organization may not realistically be expected to be able to secure
the services of a performer of "distinguished merit and ability" at the
salary offered.
It has been concluded that the petitioner has not satisfactorily
borne the burdens imposed by the statute of astablialiing either that
the beneficiary is a person of distinguished merit and ability in her
field or that the duties to be performed are exceptional in nature
requiring such a person. For these reasons the petition will be
denied. This action is taken without prejudice towards the consideration of a further petition by Sullivan Productions, Incorporated, to
have thisbeneficiary accorded classification•under section 101(a) (15)
(H) (ii) of the Act Such a petition would have to be accompanied
by the requisite clearance order from the Bureau of Employment
Security and- regulatory fee.

ORDER: It is ordered that the petition of Sullivan Productions,
Incorporated, to have Sandra Goodrich, professionally known as
&mile Shaw, accorded classification under section 101(a) (15) (H)
(i) of the Immigration. and Nationality Act, -'he and the same is
hereby denied.

281

